Citation Nr: 1809387	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from August 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in relevant part, denied entitlement to service connection for bilateral flat feet.  The Veteran submitted a notice of disagreement in October 2011.  A statement of the case (SOC) was issued in March 2014.  The Veteran perfected a timely substantive appeal in April 2014.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's flat foot condition preexisted his service.

2.  There is clear and unmistakable evidence that the Veteran's preexisting flat foot condition was not aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for flat feet have not been met.  38 U.S.C. 
§§ 1110, 1111, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via an October 2010 letter issued prior to the rating decision on appeal.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Flat Foot

The Veteran contends that service connection is warranted for a foot condition claimed as bilateral flat foot.  After thorough review of the evidence, the Board concludes that entitlement to service connection for this condition is not warranted.

As an initial matter, the Veteran has been diagnosed with a current foot condition and there is evidence of foot problems in service.  The April 2011 VA examiner noted the in-service diagnosis of flexible flat foot existing prior to service and stated that the condition continued after service.  Post-service private treatment records also note flat feet.  STRs reflect complaints related to foot pain.  Thus, two elements in support of service connection are fulfilled. 

However, the Board notes that in his September 2010 application, the Veteran requested "bilateral flat feet-aggravation" and further indicated that his theory of entitlement was based upon aggravation of a preexisting condition. 

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under 38 U.S.C. § 1111  if clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; but see Horn, 25 Vet. App. at 238   (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096. 

On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the preexisting condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096. In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Board notes that flat feet were not noted in the Report of Medical Examination upon the Veteran's entry into service. However, the April 2011 VA examination report states that the condition preexisted service.  Indeed, the Veteran's September 2010 application indicated that he sought service connection based on a theory of aggravation.  Thus, as there is a question as to whether the flat foot condition preexisted active service, the Board must determine whether the presumption of soundness has been rebutted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  For the following reasons, the Board finds that the presumption of soundness attaches but has been rebutted.

In his August 1974 Report of Medical History, completed upon entry to the service, the Veteran reported foot trouble.  However, no defects were noted on the accompanying Report of Medical Examination.  Therefore, because no defect, infirmity, or disorder was noted with respect to the Veteran's feet, the presumption of soundness attaches.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b)(1).

STRs reflect complaints of foot pain.  An x-ray in February 1976 showed both feet within normal limits.  At a podiatry consult on May 3, 1976, the Veteran reported flat feet and foot pain his entire life.  At a subsequent podiatry visit on
May 25, 1976, he expressed the desire to be discharged from the military due to his foot condition. The podiatrist diagnosed flexible flat feet and stated that it was "not a board-able condition" since it existed prior to service.  In June 1976, the Veteran was issued arches to be worn with shoes, advised to take aspirin for pain, and returned to duty.  Flat feet were noted upon his exit from service.  The Veteran was discharged in November 1977.  

In his September 2010 application for benefits, the Veteran requested "bilateral flat feet-aggravation" and further indicated that his theory of entitlement was based upon aggravation of a pre-existing condition. 

The April 2011 VA examiner noted that the Veteran was diagnosed with flat feet in service and that the condition existed prior to his service. 

In his October 2011 notice of disagreement, the Veteran contended that VA had not overcome the burden to defeat the presumption of soundness.  He stated that his condition only became symptomatic during service.  He argued that the problem did not arise during his initial training, which would be more consistent with a pre-existing condition, and that all objective medical evidence showed "a worsening of any condition which may have existed prior to service."

In his April 2014 VA Form 9, the Veteran argued that the condition did not manifest itself until well into his service.  He stated that the speculation from the examiner that the condition predated his service and that it was caused by added stress based on his left lower leg amputation was clearly erroneous.

In his testimony before the Board in March 2017, the Veteran stated he was aware that he had flat feet prior to service.  When asked by his representative if the claimed condition existed prior to service, the Veteran responded affirmatively.  He argued that although the condition existed prior to service, it was asymptomatic and that his foot problems only began to cause pain once he was in the service.  

Based upon the above, the Board finds that there is clear and unmistakable evidence that the Veteran's flat foot condition preexisted service.  He reported foot trouble at the time of his entry to service.  During his service, a doctor noted the flat foot condition and described it as existing prior to service.  During his service, the Veteran reported the presence of flat feet and foot pain his entire life.  These statements were made during service for the purpose of receiving medical treatment and are therefore probative.  See  Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The April 2011 VA examiner noted that the condition preexisted service.  Thus, the Board finds that the claimed condition clearly and unmistakably preexisted his service.

Additionally, there is clear and unmistakable evidence that his flat feet were not aggravated in service.  The April 2011 VA examination report stated that there were no identified injuries or changes in the Veteran's feet during military service.
The examiner opined that it was as likely as not that he experienced exertion-related foot strain during service, but less likely than not experienced any structural damage to his feet during military service.  Post-service treatment records reflect that the Veteran experienced a catastrophic accident on the job shortly after leaving the service, resulting in amputation of his left leg in 1978. Then in October 1997, he complained of right foot pain, which the care provider attributed as related to issues with his left leg prosthesis. 

The April 2011 examiner also noted that the Veteran's primary problem following his industrial accident is the additional strain caused by his above-the-knee amputation on the left and multiple injuries on his right lower extremity.  He stated that it would be speculation to identify a significant degree of current right foot problem attributable to his military service.  

Thus, the Veteran has no current disability manifested by flat foot on the left due to the intercurrent amputation injury.  In regard to the right foot, the April 2011 medical opinion is consistent with the October 1997 medical opinion that the left leg amputation disability was causing problems with the right foot.  There is no medical opinion to the contrary so there is no debate in the medical evidence.  The Board is the ultimate fact finder in regard to weighing the evidence and the determination as to whether the totality of the evidence rises to the level of clear and unmistakable evidence.  The Board finds that the Veteran's preexisting bilateral flat foot condition clearly and unmistakably was not aggravated in service. 

In so finding, the Board considered the competent lay statements of the Veteran regarding the pain in his feet during and after service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay testimony is competent as to matters of first-hand knowledge or experience).  The Veteran's current recollections that the onset of his pain occurred in service, however, is inconsistent with statements he made contemporaneous to service that he had experienced pain in his feet "his entire life."  Moreover, as a lay person, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely, whether the foot condition was aggravated by his service, or is otherwise related to his service, since this is a medical determination that is too complex to be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71(1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Indeed, because the Board considers the nexus issue presented beyond its own competence to evaluate based upon its own knowledge and expertise, it necessarily follows that the Veteran's lay belief as to the cause of his condition is also not competent evidence although the observed symptoms and correlations described may be useful to an expert in evaluating the issue.  Thus, the evidentiary weight of the unsupported lay opinion that the Veteran's flat foot condition increased in disability due to service or is otherwise the result of his service is not sufficient to render the medical opinion evidence debatable on the question of aggravation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical professional's opinion more probative on the issue of medical causation); Layno, 6 Vet. App. at 469. 

For these reasons, the Board finds that service connection for flat feet is not warranted. 


ORDER

Entitlement to service connection for flat feet is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


